Perkins, J.
This cause was before the Supreme Court at a former term; and the nature of the action, as well as the decision rendered on its former submission, appear in 12 Ind. R. 561.
The opinion reversing the judgment was not filed in the Court below sixty days before the first day of the term at which the cause was again called up for trial; and it was objected that the fact just stated precluded a trial at the then term.
By the code of 1852, notice of the decision of a cause *364in the Supreme Court is immediately sent to the Court below; and, if no petition for rehearing prevent, at the expiration of sixty days thereafter, a copy of the decision is transmitted, accompanied by such instructions as the Supreme Court may give.
W. R. Pierse, for the appellant.
. M. S. Williams, for the appellees.
If a new trial is ordered, it must take place as soon as the Court and parties are ready for it. The parties must be taken to be ready, unless they (or one of them) show legal cause for delay. The code is silent on the question of time of trial, further than that the cause must be remanded for further proceedings. Perk. Pr., pp. 320,337.
A point was made in reference to a variance occasioned by the use of the word District for Circuit Court; but the Court being satisfied that it was a mere clerical mistake, as indeed was self-evident, and that the parties had acted upon it as such, disregarded it.
Per Curiam.
The judgment is affirmed with 10 per cent, damages and costs.